DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the deformations” in the 5th line of the claim.  The claim previously recites “amounts of deformations” and “deformation properties”, but fails to introduce “the deformations”.  As such, there is insufficient antecedent basis for this limitation.
Claim 13 recites the limitation “the deformations” in the 7th line of the claim.  The claim previously recites “amounts of deformations” and “deformation properties”, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG (CN 104561893 B) (Based on documents O and V on PTO-892) in view of CHERALA (US 20050271955 A1).
Page and Line number citations for HUANG are from the machine translated description.
As to claim 1, HUANG teaches design method of a mask (Page 3, Lines 164-165 teach the manufacturing of the mask according to the calculated deformations and compensations amounts.) , comprising steps of: calculating amounts of deformations of the metal mask in two directions perpendicular to each other based on a stretching (Page 3, Lines 122-123 teach the calculation of the deformation in the longitudinal direction according to the “acting stress” (which is interpreted as the stress on the mask in use).  Page 3, Lines 138-139 teach the calculation of the deformation in the width direction, which is perpendicular to the length.); and compensating the deformations of the metal mask in the two directions by compensation amounts for the deformations, which are identical and opposite to the amounts of the deformations of the metal mask in the two directions, respectively. (Page 3, Lines 168-171 teach the modification of the design of the mask, including the length and the width using length and width compensation amounts, to counter the calculated deformations.  Lines 164-166 teach that the manufacturing is completed by using the deformation amounts as the compensation amounts.  This is interpreted as the two values being equal and opposite.)
HUANG does not explicitly disclose the mask is made from metal.
However, CHERALA teaches a method for designing a metal mask including determining deformation forces and compensation forces. (¶0019 teaches that masks are known to be made from various materials, including metal.  ¶0014 teaches the shape of the patterned device (20) is controlled by applying canceling forces.)
One of ordinary skill would have been motivated to apply the known metal material technique of CHERALA to the mask making method of HUANG in order to use a well-known and understood mask material with known material properties (such as Young’s modulus and Poisson’s ratio as discussed in CHERALA ¶0019) stored in a 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known metal material technique of CHERALA to the mask making method of HUANG because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 2, HUANG in view of CHERALA teaches the design method of claim 1, further comprising a step of acquiring the deformation properties of the metal mask in the two directions, which comprises: determining design dimensions of the metal mask (HUANG, Page 3, Lines 128-131 teach the longitudinal direction calculation, where the length of the mask plate is known/determined.  Page 3, Lines 130-131 teach the cross sectional area “A” is also known.); acquiring material properties of a material for manufacturing the metal mask (Page 3, Lines 148-153 teach the Poisson ration and the material of the mask plate are known/determined during the method.); and calculating the deformation properties of the metal mask in the two directions based on the design dimensions of the metal mask and the material properties of the material for manufacturing the metal mask. (Page 3, Lines 128-131 teach determining the longitudinal deformation based on the dimensions and material properties (elastic modulus “E”) of the mask, and Lines 144-146 teach the width deformation is determined based on the aforementioned dimensions as well as the Poisson’s ratio, which is a material property.)

As to claim 12, HUANG in view of CHERALA teaches the design method of claim 1, including deformation compensation on the metal mask in two directions perpendicular to each other. (See the rejection of Claim 1.).  HUANG also discloses a manufacturing method of a metal mask. (Page 3, Lines 164-166 teach manufacturing the mask according to the deformation and compensation amounts.)

As to claim 13, HUANG teaches calculating amounts of deformations of the mask (Page 3, Lines 164-165 teach the manufacturing of the mask according to the calculated deformations and compensations amounts.) in two directions perpendicular to each other based on a stretching force of the metal mask in use and deformation properties of the metal mask in the two directions (Page 3, Lines 122-123 teach the calculation of the deformation in the longitudinal direction according to the “acting stress” (which is interpreted as the stress on the mask in use).  Page 3, Lines 138-139 teach the calculation of the deformation in the width direction, which is perpendicular to the length.); and compensating the deformations of the metal mask in the two directions by compensation amounts for the deformations, which are identical and opposite to the amounts of the deformations of the metal mask in the two directions, respectively. (Page 3, Lines 168-171 teach the modification of the design of the mask, including the length and the width using length and width compensation amounts, to counter the calculated deformations.  Lines 164-166 teach that the manufacturing is completed by using the deformation amounts as the compensation amounts.  This is interpreted as the two values being equal and opposite.)
HUANG does not explicitly disclose the mask is made from metal.
However, CHERALA teaches a method for designing a metal mask including determining deformation forces and compensation forces. (¶0019 teaches that masks are known to be made from various materials, including metal.  ¶0014 teaches the shape of the patterned device (20) is controlled by applying canceling forces.)
One of ordinary skill would have been motivated to apply the known metal material technique of CHERALA to the mask making method of HUANG in order to use a well-known and understood mask material with known material properties (such as Young’s modulus and Poisson’s ratio as discussed in CHERALA ¶0019) stored in a design/FEA software.  HUANG, Page 3, Lines 148-153 teach that the material of the board and its properties are relevant to the calculation method.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known metal material technique of CHERALA to the mask making method of HUANG because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
HUANG does not explicitly disclose a computer-readable storage medium in which computer programs are stored, wherein the computer programs implement, when executed by a processor the method.
However, CHERALA teaches using a computer-readable storage medium in which computer programs are stored, wherein the computer programs implement, when executed by a processor the method. (¶0019-0020 teach the use of finite element analysis, stored in a memory (42), to obtain measurements of data points (deformations) on the patterned device (mask) in response to simulated loads (interpreted as analogous to the stretching loads of HUANG).  ¶0021 teaches the calculation of equal and opposite forces to apply to the mask to maintain the proper shape. Using FEA software is interpreted as inherently teaching a processer capable of implementing the software.) 
One of ordinary skill would have been motivated to apply the known computer program (design software, FEA software) and storage (memory) technique of CHERALA to the calculation and design method of HUANG in order to digitize the process to provide faster, more accurate, and storable methods and data to increase efficiency of the process.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known computer program (design software, FEA software) and storage (memory) technique of CHERALA to the calculation and design method of HUANG because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 14, HUANG in view of CHERALA teaches the computer-readable storage medium of claim 13, wherein the computer programs further implement, when executed by a processor (CHERALA, ¶0019-0020 teaches the use of software to obtain the dimensions and simulate forces on the model.), the following steps: determining design dimensions of the metal mask (HUANG, Page 3, Lines 128-131 teach the longitudinal direction calculation, where the length of the mask plate is known/determined.  Page 3, Lines 130-131 teach the cross sectional area “A” is also known.); acquiring material properties of a material for manufacturing the metal mask (Page 3, Lines 148-153 teach the Poisson ration and the material of the mask plate are known/determined during the method.); and calculating the deformation properties of the metal mask in the two directions based on the design dimensions of the metal mask and the material properties of the material for manufacturing the metal mask. (Page 3, Lines 128-131 teach determining the longitudinal deformation based on the dimensions and material properties (elastic modulus “E”) of the mask, and Lines 144-146 teach the width deformation is determined based on the aforementioned dimensions as well as the Poisson’s ratio, which is a material property.)

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG (CN 104561893 B) (Based on documents O and V on PTO-892) in view of CHERALA (US 20050271955 A1), as applied in claim 2, further in view of OBATA (US 20170092862 A1).
As to claim 3, HUANG in view of CHERALA teaches the design method of claim 2, wherein the design dimensions of the metal mask comprise a length, a width and a thickness of the metal mask, a cross-sectional area of an opening in the metal mask (HUANG, Page 3, Lines 128-131 teach the determination of a length “L” as well as a width/thickness (in the cross sectional area “A”).); and the material properties of the material for manufacturing the metal mask comprise Young's modulus and Poisson's ratio. (Lines 130-131 teach the determination of the elastic modulus, which is the Young’s modulus.  Line 146 teaches the determination of the Poisson’s ratio of the material.)
HUANG in view of CHERALA does not explicitly disclose determining a lateral interval and a longitudinal interval between two adjacent openings in the metal mask.  HUANG does disclose that the mask has openings that are spaced at lateral and longitudinal intervals. (See Figure 1)
However, OBATA teaches determining a lateral interval and a longitudinal interval between two adjacent openings in the metal mask in a mask deformation/stretching method. (Figure 2 teaches the spacing (P1-P4) between openings of the mask (10) are determined in the method.)
One of ordinary skill would have been motivated to apply the known spacing determination technique of OBATA to the design method of HUANG in order to prevent breaking of the mask during stretching. (OBATA, ¶0061 teaches the improper dimensions of the spacing of the openings (25) can cause breakage.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known spacing determination technique of OBATA to the design method of HUANG because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 11, HUANG in view of CHERALA and OBATA teaches the design method of claim 3, wherein a cross section of the opening is rectangular, a long side of the opening is in a same direction as that of a long side of the metal mask (HUANG, Figure 1 teaches the opening(s) are rectangular with the long side parallel to the mask’s long side.); the stretching direction of the metal mask is a direction of the long side thereof, and the direction perpendicular to the stretching direction is a direction of a short side thereof. (HUANG, Figure 1 (right) shows that the metal mask is stretched parallel to the long side and that the short side (width) is perpendicular to the stretching direction.)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over HUANG (CN 104561893 B) (Based on documents O and V on PTO-892) in view of CHERALA (US 20050271955 A1), as applied in claim 14, further in view of OBATA (US 20170092862 A1).
As to claim 15, HUANG in view of CHERALA teaches computer-readable storage medium of claim 14, wherein the design dimensions of the metal mask comprise a (HUANG, Page 3, Lines 128-131 teach the determination of a length “L” as well as a width/thickness (in the cross sectional area “A”).); and the material properties of the material for manufacturing the metal mask comprise Young's modulus and Poisson's ratio. (Lines 130-131 teach the determination of the elastic modulus, which is the Young’s modulus.  Line 146 teaches the determination of the Poisson’s ratio of the material.)
HUANG in view of CHERALA does not explicitly disclose determining a lateral interval and a longitudinal interval between two adjacent openings in the metal mask.  HUANG does disclose that the mask has openings that are spaced at lateral and longitudinal intervals. (See Figure 1)
However, OBATA teaches determining a lateral interval and a longitudinal interval between two adjacent openings in the metal mask in a mask deformation/stretching method. (Figure 2 teaches the spacing (P1-P4) between openings of the mask (10) are determined in the method.)
One of ordinary skill would have been motivated to apply the known spacing determination technique of OBATA to the design method of HUANG in order to prevent breaking of the mask during stretching. (OBATA, ¶0061 teaches the improper dimensions of the spacing of the openings (25) can cause breakage.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known spacing determination technique of OBATA to the design method of HUANG because it has been held to be .

Allowable Subject Matter
Claims 4-10 and  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to claims 4 and 16 (which the remaining claims depend from), while closest prior art, HUANG, teaches an analogous method that takes into account the Young’s modulus and Poisson’s ratio of the material in the calculation, the reference does not disclose the formula’s used in Claims 4 or 16.  Other references in the field (See OBATA, CHERALA, JANSEN (US 10365558 B2), and GALLAGHER (US 20080131795 A1)) also discuss deformation/bending of the mask, but do not disclose the formulas used in the method of Claims 4 or 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
US 20080131795 A1 teaches a correction method for deformation of a mask. (See Figures 3a-3c)
US 20120009511 A1 teaches the correction of errors in a mask. (Figures 4-5 and ABS)
US 20170270230 A1 teaches the use of a computer program product to perform dimensional analysis of a mask. (See Figure 7A)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726